Order entered November 20, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00797-CV

                            DAVE HOING, Appellant

                                         V.

     THE PHILLY LIVING TRUST AND LOUISE NELSON, Appellees

                 On Appeal from the 44th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-18-14072

                                      ORDER

        On appellant’s motion, we extended the deadline for filing the opening brief

to November 16, 2020.         To date, however, the brief has not been filed.

Accordingly, we ORDER appellant to file the brief no later than December 3,

2020.

        We caution appellant that failure to comply may result in dismissal of the

appeal without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).

                                              /s/   ERIN A. NOWELL
                                                    JUSTICE